Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton (Reg. No. 57,099) on 03/01/2021.

The application has been amended as follows: 
In claim 1, line 5, replace “base (b)” with “base (B)”.
In claim 10, line 15, replace “-Rbm” with “-Rdm”.
In claim 13, line 5, add a comma after “Rb”.
In claim 13, after line 6, add the following:
“-Y, equal to or different from each other, is independently oxygen or a C1-C12 	hydrocarbon group, optionally comprising one or more than one heteroatoms selected 	from N, O, S and halogens;
A(m-) is an anion having valency m;”
In claim 14, line 1, replace “polymer (XPL)” with “polymer (XLP)”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1-5, 8-11, 15, and 20 under 35 USC 103 as being obvious over Fantoni et al. (US 10,766,989 B2) in view of Ameduri et al. (US 2003/0148158 A1) and claim 13 under 35 USC 103 as being obvious over Fantoni et la. (US 10,766,989 B2) in view Ameduri et al. (US 2003/0148158 A1) are withdrawn since Applicant has established common ownership to overcome a 35 USC 103 rejection based on prior art under 35 USC 102(a)(2) (Fantoni et al. (US 10,766,989 B2).
B) The previous nonstatutory double patenting rejection is withdrawn in light of Applicant’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767